   To:       Bernard Pylitt[BPylitt@katzkorin.com]
   From: CaseRoger1:20-cv-00320-JMS-DML
                   McMichael                       Document     107-6 Filed 04/30/21 Page 1 of 2 PageID #: 577
   Sent:     Wed 04/24/2019 2:02:24 PM UTC
   Subject: RE: Litigation Hold
   Received:

    Hi Buddy:
                        Wed 04/24/2019 2:02:00 PM UTC
                                                                                     E
    I have a really packed schedule today, but I could talk now until 11:00, otherwise tomorrow morning between 7:30-
    11:00………………………….Roger

    Roger McMichael
    Associate Superintendent for Business Affairs
    Carmel Clay Schools
    5201 East Main Street
    Carmel, IN 46033
    317-571-4005, ext. 81072


    From: Bernard Pylitt <BPylitt@katzkorin.com>
   Sent: Tuesday, April 23, 2019 8:15 PM
   To: Roger McMichael <RMcmicha@ccs.k12.in.us>
   Cc: Tom Harmas <tharmas@ccs.k12.in.us>; Jim Inskeep <JInskeep@ccs.k12.in.us>
   Subject: Fwd: Litigation Hold


    [Please note... This email is from a sender outside of the Carmel Clay School district]

    Mr. McMicheal

    As you know, I represent USA Swimming and the Carmel Swim Club.

    Can we chat at a convenient time tomorrow?

    Best wishes.

    Buddy



          ---------- Forwarded message ---------
   From: Joyce Myers <jmyers@ccs.k12.in.us>
   Date: Tue, Apr 23, 2019 at 5:51 PM
   Subject: Litigation Hold
   To: Tom Harmas <tharmas@ccs.k12.in.us>, Jim Inskeep <JInskeep@ccs.k12.in.us>, Bruce Wolf
          <BWolf@ccs.k12.in.us>, Andrea Dixon <adixon1@ccs.k12.in.us>, Chris Plumb <cplumb@ccs.k12.in.us>
   CC: Sue Sinclair <ssinclair@ccs.k12.in.us>, Christi Cloud <ccloud@ccs.k12.in.us>, Colleen A Nobis
          <cnobis@ccs.k12.in.us>, Roger McMichael <RMcmicha@ccs.k12.in.us>




                                                            Redaction




CONFIDENTIAL                                                                                                            DEFTS RESP0018758
          Case 1:20-cv-00320-JMS-DML Document 107-6 Filed 04/30/21 Page 2 of 2 PageID #: 578
          Joyce Myers
          Assistant to Roger McMichael
          Associate Superintendent for Business Affairs
          Carmel Clay Schools
          5201 E. Main Street, Carmel, IN 46033
          Experience excellence...Explore opportunities...Realize potential
          317.844.9961, Ext. 1072 (O) 317.571.4458 (F)



          --
          null




CONFIDENTIAL                                                                           DEFTS RESP0018759
